 Case 1:20-cv-02524-NLH-JS Document 13 Filed 12/17/20 Page 1 of 4 PageID: 105



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




    ALLEN DUPREE GARRETT,                  1:20-cv-02524-NLH-JS

                    Plaintiff,             MEMORANDUM
                                           OPINION & ORDER
          v.

    KAREEKA Z. JOHNSON, et al.,

                    Defendants.



APPEARANCE:

ALLEN DUPREE GARRETT
4366289
CAMDEN COUNTY CORRECTIONAL FACILITY
330 FEDERAL STREET
CAMDEN, NJ 08102
      Plaintiff appearing pro se

HILLMAN, District Judge

      WHEREAS, on November 18, 2020, Plaintiff Allen Dupree

Garrett, appearing pro se, filed a letter notifying this Court

that he wished to terminate his case pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i) (ECF No. 10); and

      WHEREAS, on November 19, 2020, this Court dismissed this

action without prejudice (ECF No. 11); and

      WHEREAS, on December 14, 2020, Plaintiff filed a letter

requesting this Court to reopen this matter (ECF No. 12); and




                                      1
Case 1:20-cv-02524-NLH-JS Document 13 Filed 12/17/20 Page 2 of 4 PageID: 106



     WHEREAS, this Court finds reopening this matter is not

warranted because Plaintiff has still failed to cure the

deficiencies in his complaint that were explained in this

Court’s Order dated July 8, 2020 (ECF No. 7); and

     WHEREAS, on March 9, 2020, Plaintiff filed a complaint

against Meg Butler, Kareeka Z. Johnson, and Malika Colvin (ECF

No. 1); and

     WHEREAS, Plaintiff also filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application) pursuant to 28 U.S.C. § 1915(a)(1) (ECF No. 2); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); and

     WHEREAS, on July 8, 2020, the Court screened Plaintiff’s

complaint and granted his IFP application, but found that

Plaintiff’s complaint was deficient in four significant ways:

(1) Plaintiff checked the box for “U.S. Government Defendant,”

but Plaintiff failed to state how the named Defendants are

actors of the United States government and instead stated

“Liability of the State Official” in the space provided in the

check-the-box options; (2) if Plaintiff has intended to assert a

                                     2
Case 1:20-cv-02524-NLH-JS Document 13 Filed 12/17/20 Page 3 of 4 PageID: 107



claim for federal question jurisdiction, Plaintiff failed to

plead what Constitutional provision or federal law Defendants

allegedly violated; (3) if Plaintiff’s case is premised on

diversity of citizenship, Plaintiff failed to properly plead the

citizenship of the parties and diversity would be lacking if any

of the Defendants are citizens of New Jersey and Plaintiff is

also a citizen of New Jersey; and (4) Plaintiff failed to state

a specific legal basis for his claims, which is necessary to

establish subject matter jurisdiction (ECF No. 7); and

     WHEREAS, the Court provided Plaintiff with twenty (20) days

to amend his complaint to properly cure the deficiencies, but

ordered that if Plaintiff failed to do so, the case would be

dismissed for lack of subject matter jurisdiction, see Fed. R.

Civ. P. 12(h)(3); and

     WHEREAS, Plaintiff has not filed an amended complaint,

which was due on July 28, 2020;

     THEREFORE,

     IT IS on this 17th day of December, 2020

     ORDERED that the Clerk reopen this matter for purposes of

entering this Order; and it is further

     ORDERED that Plaintiff’s letter request to reopen this

matter be, and the same hereby is, DENIED; and is it further




                                     3
Case 1:20-cv-02524-NLH-JS Document 13 Filed 12/17/20 Page 4 of 4 PageID: 108



     ORDERED that Plaintiff’s complaint be, and the same hereby

is, DISMISSED for lack of subject matter jurisdiction; and it is

further

     ORDERED that the Clerk of the Court is directed to mark

this matter as CLOSED.



Date: December 17, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     4
